Citation Nr: 1302591	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION


The Veteran served on active duty from February 1945 to July 1946.  He died in September 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision, which reopened the claim for service connection for the cause of the Veteran's death, but then denied the claim.  

In January 2010, the Board reviewed the October 2008 rating decision, and affirmed the reopening of the claim, and then denied the claim on the merits.  In May 2011, the United States Court of Appeals for Veterans Claims (Court) set aside the Board decision that denied service connection for the cause of the Veteran's death and remanded the claim for further adjudication consistent with the Court's memorandum decision.  In February 2012, the Board then remanded the instant claim to the Appeals Management Center (AMC) for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that service connection is warranted for the cause of the Veteran's death.  She maintains that the Veteran had asbestosis or some asbestos lung-related disease, and that this disease, contributed substantially and materially to cause the Veteran's death.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

A review of the record reveals that the Veteran was not service-connected for any condition at the time of his death.  However, VA failed to provide the appellant an explanation of the e evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  She claims that the Veteran had asbestosis and should have been service-connected for asbestosis or some other asbestos lung-related disease.  Therefore, the claim is not Hupp compliant and the appellant should be provided the appropriate notice prior to final adjudication of the claim.  

Additionally, pursuant to the Board's February 2012 remand, the Board requested that a VA opinion be rendered, addressing the at least as likely as not legal standard employed by VA when deciding matters where uncertainty exists.  In this regard, a February 2012 VA opinion was rendered.  The VA examiner addressed a September 2006 "death note" which was the terminal note written in connection with the Veteran's hospitalization.  That note, nor any of the terminal hospital clinical notes are associated with the claims folder or Virtual VA.  These records need to be made available to the Board for review prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC will advise the appellant of an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

2. The RO/AMC should obtain all treatment/clinical records generated during the Veteran's terminal hospitalization in September 2006 and associate those records with the claims folder.  

3.  Upon completion of the above, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  

V167


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

k

